Case 2:19-cr-00150-SPC-NPM Document 27-2 Filed 11/08/19 Page 1 of 5 PageID 122




          Attachment
               B
Case 2:19-cr-00150-SPC-NPM Document 27-2 Filed 11/08/19 Page 2 of 5 PageID 123




                        DECLARATION OF KEVIN McNALLY
                     REGARDING PRE‐TRIAL PREPARATION TIME

       1. I currently serve as the Director of the Federal Death Penalty Resource

 Counsel Project, assisting court‐appointed and defender attorneys charged with the

 defense of capital cases in the federal courts. I have served as Resource Counsel

 since the inception of the Resource Counsel Project in January, 1992. The Project is

 funded and administered under the Criminal Justice Act by the Defender Services

 Office of the Administrative Office of the United States Courts.

       2. My responsibilities as federal resource counsel include the monitoring of

 all federal capital prosecutions throughout the United States in order to assist in the

 delivery of adequate defense services to indigent capital defendants in such cases.

 This effort includes the collection of data on the initiation and prosecution of federal

 capital cases.1


   1
     The work of the Federal Death Penalty Resource Counsel Project is described in
 a report prepared by the Subcommittee on Federal Death Penalty Cases, Committee
 on Defender Services, Judicial Conference of the United States, FEDERAL DEATH
 PENALTY CASES: RECOMMENDATIONS CONCERNING THE COST AND QUALITY OF
 DEFENSE REPRESENTATION (May, 1998), at 28‐30.
 www.uscourts.gov/dpenalty/1COVER.htm. The Subcommittee report “urges the
 judiciary and counsel to maximize the benefits of the Federal Death Penalty Resource
 Counsel Project ..., which has become essential to the delivery of high quality, cost‐
 effective representation in death penalty cases ....” Id. at 50. A recent update to the
 Report stated: “Many judges and defense counsel spoke with appreciation and
 admiration about the work of Resource Counsel. Judges emphasized their assistance
 in recruiting and recommending counsel for appointments and their availability to
Case 2:19-cr-00150-SPC-NPM Document 27-2 Filed 11/08/19 Page 3 of 5 PageID 124




       3.   In order to carry out the duties entrusted to me, I maintain a

 comprehensive list of federal death penalty prosecutions and information about

 these cases. I accomplish this by internet news searches, by reviewing dockets and

 by downloading and obtaining indictments, pleadings of substance, notices of intent

 to seek or not seek the death penalty, orders and opinions by the District Court and

 by telephonic or in‐person interviews with defense counsel or consultation with

 chambers. This information is regularly updated and is checked for accuracy by

 consulting with defense counsel. The Project’s information regarding federal capital

 prosecutions has been relied upon by the Administrative Office of the United States

 Courts, by the Federal Judicial Center and by various federal district courts.

       4. Resource counsel collect comprehensive, accurate data concerning various

 practices that have emerged since the federal courts resumed trying capital cases in

 1990. This collection of data includes the intervals of time between various pretrial

 milestones and trial. The federal courts have, with few exceptions, permitted

 considerable time between the indictment and mitigation submission and between



 consult on matters relating to the defense, including case budgeting. Defense counsel
 found their knowledge, national perspective, and case‐specific assistance
 invaluable.”
 http://www.uscourts.gov/FederalCourts/AppointmentOfCounsel/Publications/Up
 dateFederalDeathPenaltyCases.aspx
                                           2
Case 2:19-cr-00150-SPC-NPM Document 27-2 Filed 11/08/19 Page 4 of 5 PageID 125




 the government’s notice of intent to seek the death penalty and the commencement

 of trial.

        5. The average time between indictment and the trial date in federal capital

 cases, from 2004 forward, which actually began trial, is approximately 36.5 months.

 The average time between indictment and the notice of intent to seek the death

 penalty is 16.1 months. The average time between the notice of intent to seek the

 death penalty and the trial date is approximately 20.4 months.2

        6. The median for the time between indictment and the trial date in federal

 capital cases, from 2004 forward is 32.6 months. The median for the time between

 the indictment and the notice of intent is 12.5 months. The median for the time

 between the notice of intent to seek the death penalty and the trial date is 15.2

 months.

        7. Pursuant to declarant's responsibilities as Federal Death Penalty Resource

 Counsel, declarant has compiled the above information regarding federal capital

 cases in the regular course of the business of the Federal Death Penalty Resource

 Counsel Project.


   2
    There are three defendants included in this total that had two trials since 2004.
 These figures include only the first trial for Donnell Young, Ronell Wilson and George
 Lecco.
                                           3
Case 2:19-cr-00150-SPC-NPM Document 27-2 Filed 11/08/19 Page 5 of 5 PageID 126




       I declare under the penalty of perjury under the laws of the United States of

 America, 28 U.S.C. §1746, that the foregoing is true and correct. Executed this 12th

 day of August, 2014.

                                                    /s/ Kevin McNally
                                                    Kevin McNally




                                          4
